        Case 5:18-cr-00258-EJD Document 749 Filed 02/26/21 Page 1 of 3



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     STEPHEN A. CAZARES (SBN 201864)
 2
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 3   The Orrick Building
     405 Howard Street
 4   San Francisco, CA 94105-2669
     Telephone:    +1-415-773-5700
 5   Facsimile:    +1-415-773-5759

 6   Email: jcoopersmith@orrick.com; scazares@orrick.com
 7
     Attorneys for Defendant
 8   RAMESH “SUNNY” BALWANI
 9
10
                                    UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12

13                                       SAN JOSE DIVISION

14

15   UNITED STATES OF AMERICA,                   Case No. 5:18-cr-00258-EJD

16                     Plaintiff,                JOINT PROPOSED CASE SCHEDULE

17         v.                                    Hon. Edward J. Davila

18   HOLMES, et al.,

19                     Defendants.

20

21

22

23

24

25

26

27

28
                                                                          JOINT PROPOSED SCHEDULE
                                                                         CASE NO. 5:18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 749 Filed 02/26/21 Page 2 of 3



 1          Defendant Ramesh “Sunny” Balwani and the government have met and conferred and

 2   respectfully submit the attached Joint Proposed Case Schedule.

 3

 4   DATED: February 26, 2021                          Respectfully submitted,

 5                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6

 7                                                     /s/ Jeffrey B. Coopersmith______ ______
                                                       JEFFREY B. COOPERSMITH
 8                                                     Attorney for Defendant
                                                       RAMESH “SUNNY” BALWANI
 9
10

11   DATED: February 26, 2021                          Respectfully submitted,
12                                                     STEPHANIE M. HINDS
                                                       Attorney for the United States,
13                                                     Acting Under Authority Conferred
                                                       By 28 U.S.C. § 515
14
                                                       /s/ _________________________
15                                                     ROBERT S. LEACH
                                                       JEFF SCHENK
16                                                     JOHN C. BOSTIC
                                                       Assistant United States Attorneys
17

18

19
20

21

22

23

24

25

26

27

28
                                                                                  JOINT PROPOSED SCHEDULE
                                                   1                             CASE NO. 5:18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 749 Filed 02/26/21 Page 3 of 3



 1                      UNITED STATES v. RAMESH “SUNNY” BALWANI
                                   No. 18-CR-00258-EJD
 2                              PROPOSED CASE SCHEDULE
 3

 4              DATE                                          EVENT
     Tuesday, May 11, 2021        Status Conference
 5   Friday, October 8, 2021      The Government shall serve any supplement to its exhibit and
                                  witness lists previously disclosed in the trial of Elizabeth
 6
                                  Holmes.
 7
                                  The Government shall identify any statement the Government
 8                                intends to offer under Federal Rule of Evidence 801(d)(2)(E).
     Friday, October 15, 2021     Defendant shall serve witness and exhibit lists for his
 9                                case-in-chief.
10
                                  Defendant shall serve a summary pursuant to Federal Rule of
11                                Criminal Procedure 16 for each expert witness Defendant
                                  intends to call at trial in Defendant’s case-in-chief.
12
                                  Defendant shall complete production of witness statements
13                                pursuant to Rule 26.2.
14   Friday, October 22, 2021     Defendant shall complete his Rule 16 disclosures other than
                                  expert disclosures.
15   Friday, October 29, 2021     The Government shall serve a summary pursuant to Federal
                                  Rule of Criminal Procedure 16 for each expert witness it
16                                intends to call at trial in rebuttal to expert testimony offered
                                  by Defendant Balwani.
17
     Friday, November 5, 2021     Motions in limine and motions re: experts due.
18   Friday, November 19, 2021    Responses to motions in limine and motions re: experts due.
     Friday, December 3, 2021     Replies for motions in limine and motions re: experts due.
19   Friday, December 17, 2021    Hearing for motions in limine and motions re: experts.
20                                Proposed jury instructions, juror questionnaire, and voir
21                                dire questions due.
     Tuesday, December 21, 2021   Pretrial Conference statement due per Criminal Local Rule
22                                17.1-1(b).

23                                The Government shall advise the Court that it has produced
                                  all Brady and Giglio information in its possession and will
24
                                  continue to produce any the Government subsequently
25                                discovers.
     Tuesday, January 4, 2022     Pretrial Conference
26   Tuesday, January 11, 2022    Trial (first day of jury selection)
27

28
                                                                                JOINT PROPOSED SCHEDULE
                                                 2                             CASE NO. 5:18-CR-00258-EJD
